DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This instant application No. 15/828059 has claims 1-20 pending.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 10-14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Moy et al. (Pat. No. US/6947047 issued on September 20, 2005; hereinafter Moy) in view of Ray et al. (Pub. No. US2018/0293102 filed on April 9, 2017; hereinafter Ray).
Regarding claims 1 and 10, Moy disclose the following: 
A method comprising: 
executing a first workload in a first subset of pipelines of a processing unit; 
(Moy teaches executing a first workload, such as program [Column 5, Lines 30-32 and Lines 45-67] or group of data threads [Column 9, Lines 60-67; Column 10, Lines 1-5], in a first subset of pipelines of a 
executing a second workload in a second subset of the pipelines of the processing unit, wherein the second workload is dependent upon the first workload; 
(Moy teaches executing a second workload – see second group of data threads [Column 5, Lines 52-61; Column 9, Lines 64-67; Column 10, Line 1] – in a second subset of the pipelines of the processing unit, cited as a “second pipeline” [Column 5, Lines 52-61; Column 16, Lines 12-28], wherein the second workload is dependent upon the first workload – see “next clock cycle” of execution [Column 12, Lines 18-21] for a second workload on a second pipeline [Column 16, Lines 19-28])
suspending the first and second workloads; and 
***EXAMINER INTERPRETATION: 
Suspending or pausing the first workload separately from the second workload. This is done by suspending or pausing both workloads in sequence. 
First, the first workload is suspending or pausing, and then next, the second workload is suspended or paused.
(Moy teaches suspending, e.g. pausing or halting, the first workload separately from the second workload [Column 5, Lines 47-61]. This is done by suspending both workloads in sequence [Column 30, Lines 34-48]. 
First, the first workload is suspending/pausing, and then next, the second workload is suspended/paused – see citation below: 
“Execution of the program in the limited serialized mode can include the steps of pausing operation of a first one of the pipelines during execution of the identified conflict-causing instruction on data in a second one of the pipelines, and then pausing operation of the second one of the pipelines during 

However, Moy does not disclose the following:
(1)	executing a first workload generated from a first application in a first subset of pipelines of a processing unit; 
(2)	executing a second workload generated from the first application in a second subset of the pipelines of the processing unit, wherein the second workload is dependent upon the first workload; 
(3)	concurrently suspending the first and second workloads based on the dependency; and 
(4)	storing state information for the first and second workloads in a first memory of a plurality of memories in response to suspending the first and second workloads, wherein remaining memories of the plurality of memories correspond to individual applications that generate additional workloads.  
Nonetheless, this feature would have been made obvious, as evidenced by Ray.
(1) (Ray teaches executing a first workload or process element [0079, 0110] generated from a first application, e.g. “the process elements 483 are stored in response to GPU invocations 481 from applications 480 executed” [0111], in a first subset of pipelines of a processing unit [0079-0080, 0264])
(2) (Ray teaches executing a second workload [0079, 0138], e.g. a second one of the “process elements” [0111], generated from the first application [0110-0111] in a second subset of the pipelines of the processing unit [0079-0080, 0277], wherein the second workload is dependent upon the first workload [0178])
(3) (Ray teaches concurrently suspending the first and second workloads [0181, 0190, 0349] based on the dependency [0178, 0188-0189], e.g. “suspend one or more thread groups upon encountering a condition, wherein the one or more threads to store one or more sets of context information relating to the condition” [0349])
(4) (Ray teaches storing state information for the first and second workloads, e.g. “the process elements 483 are stored in response to GPU invocations 481 from applications 480 executed on the processor 407. A process element 483 contains the process state for the corresponding application” [0111], in a first memory of a plurality of memories [0111, 0180], e.g. “Application effective address space 482 within system memory 411 stores process elements 483” [0111] and “stored context information 831, 833 is stored in memory and provide relevant information” [0180], in response to suspending the first and second workloads, e.g. “TG0 821 and TG1 823 are suspended” [0181], wherein remaining memories of the plurality of memories in memory space correspond to individual applications [0111, 0117, 0326-0327] that generate additional workloads, e.g. “geometry pipeline 2236 and media engine 2237 each generate execution threads for the thread execution resources provided” [0277])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Moy with the teachings of Ray. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the teachings of Ray with respect to the workloads of Moy. 
The motivation would have been as follows: “This allows for an efficient use of thread processing and scheduling and once processing relating to TG2 825 has finished 837 and if the waiting condition relating to one of the suspended threads” [0181 – Ray].
Regarding claim 2, Moy in view of Ray disclose the following: 
wherein executing the first workload comprises executing a compute workload in a compute pipeline of the processing unit, and wherein executing the second workload comprises executing a graphics workload in a graphics pipeline of the processing unit.  
(Ray teaches executing the first workload comprises executing a compute workload in a “media” compute pipeline, e.g. “a media pipeline 2016 that is specifically used to perform media operations, such as video post-processing and image enhancement” [0264], of the processing unit [0268], and 
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Moy with the teachings of Ray. 
The modification would have been to modify the workloads of Moy with the compute workload and graphics workload of Ray. 
The motivation would have been the same as follows: “the pipelines send thread execution requests to 3D/Media subsystem 2015, which includes thread dispatch logic for arbitrating and dispatching the various requests to available thread execution resources” [0266 – Ray].
Regarding claims 3 and 12, Moy in view of Ray disclose the following: 
further comprising: 
executing a third workload in a third subset of the pipelines of the processing unit concurrently with executing the first and second workloads, wherein the first, second, and third subsets of the pipelines are mutually exclusive.  
(Moy teaches executing a third workload in a third subset of the pipelines of the processing unit concurrently with executing the first and second workloads [Column 5, Lines 29-32], wherein the first, second, and third subsets of the pipelines are mutually exclusive, e.g. executed independently [Column 12, Lines 10-13] in separate pipelines with different streams [Column 13, Line 67; Column 14, Lines 1-2] for different  groups of data threads [Column 12, Lines 21-25])
Regarding claims 4 and 13, Moy in view of Ray disclose the following: 
wherein suspending the first and second workloads comprises suspending the first and second workloads while continuing to execute the third workload in the third subset of the pipelines.  
Moy teaches suspending the first and second workloads comprises suspending the first and second workloads while continuing to execute the third workload in the third subset of the pipelines [Column 5, Lines 59-64], 
e.g. “then operation of all pipelines (except a third pipeline) halts while another data value is launched (with the conflict-causing instruction) into the third pipeline” [Column 5, Lines 59-64])
Regarding claims 5 and 14, Moy in view of Ray disclose the following: 
further comprising: 
executing at least one fourth workload in the first and second subsets of the pipelines in response to suspending the first and second workloads.  
(Moy discloses evidence of a fourth workload, based on citation of “N pipelines” [Column 5, Line 55] where N can be any number including 4. 
Following from this evidence, Moy discloses 
executing at least one fourth workload in the first and second subsets of the pipelines in response to suspending the first and second workloads 
Cited by Moy at [Column 5, Lines 26-35 and Lines 54-67]. 
See relevant citations below:
“In another class of embodiments, the invention is a programmable, pipelined graphics processor having at least two processing pipelines. The processor is operable in at least one parallel processing mode in which N data values (where N                                 
                                    ≥
                                
                             2) to be processed in parallel in accordance with the same program are launched simultaneously into N pipelines, and in a "limited" serialized mode in which operation of each of a sequence of pipelines (or pipeline sets) pauses for a limited number of clock cycles.” [Column 5, Lines 26-35]
“During limited serialized mode operation, when the processor has N pipelines (where N is greater than or equal to three), operation of all pipelines (except a first pipeline) halts while a then operation of all pipelines (except a third pipeline) halts while another data value is launched (with the conflict-causing instruction) into the third pipeline, and so on until the conflict-causing instruction and N data values have been launched into all the pipelines, at which time operation in the parallel processing mode resumes).”  [Column 5, Lines 54-67])
Regarding claim 11, Moy in view of Ray disclose the following: 
wherein the first subset of the plurality of pipelines comprises a compute pipeline configured to execute a compute workload, and wherein executing the second subset of the plurality of pipelines comprises a graphics pipeline configured to execute a graphics workload.  
(Ray teaches executing the first workload comprises executing a compute workload in a “media” compute pipeline, e.g. “a media pipeline 2016 that is specifically used to perform media operations, such as video post-processing and image enhancement” [0264], of the processing unit [0268], and wherein executing the second workload comprises executing a graphics workload in a graphics pipeline of the processing unit [0134, 0264], e.g. “a 3D pipeline 2012 for performing 3D operations, such as rendering three-dimensional images and scenes using processing functions that act upon 3D primitive shapes” [0264])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Moy with the teachings of Ray. 
The modification and motivation would have been the same as that of claim 2.
Regarding claim 19, Moy disclose the following: 
A method comprising: 
suspending first workloads executing on a first subset of a plurality of pipelines implemented on a first subset of compute units of a processing unit, wherein a dependency exists between the workloads;
(Moy teaches suspending first workloads executing on a first subset of a plurality of pipelines implemented on a first subset of compute units of a processing unit [Column 5, Lines 47-61]. This is done by suspending both workloads in sequence [Column 30, Lines 34-48]. 
First, the first workload is suspending/pausing, and then next, the second workload is suspended/paused – see citation below: 
“Execution of the program in the limited serialized mode can include the steps of pausing operation of a first one of the pipelines during execution of the identified conflict-causing instruction on data in a second one of the pipelines, and then pausing operation of the second one of the pipelines during execution of the identified conflict-causing instruction on data in the first one of the pipelines, so as to prevent occurrence of the conflict between the pipelines” [Column 30, Lines 40-48]. 
The suspending of the workloads takes place, wherein a dependency exists between the workloads – see “clock cycle” dependency of execution between first workloads in the form of first thread group and second thread group [Column 12, Lines 18-21] with the workload being on a second pipeline [Column 16, Lines 19-28]) 

However, Moy does not disclose the following:
(1)	concurrently suspending first workloads executing on a first subset of a plurality of pipelines implemented on a first subset of compute units of a processing unit, wherein a dependency exists between the workloads, wherein concurrently suspending the first workloads is based on the dependency;
(2)	storing state information for the first workloads in a first memory of a plurality of memories, wherein remaining memories of the plurality of memories each correspond to individual applications that generate additional workloads; and 
(3)	resuming execution of the first workloads on the first subset of the plurality of pipelines implemented on the first subset of compute units on the basis of the stored state information.
Nonetheless, this would have been obvious, as evidenced by prior art of Ray. 
(1) (Ray teaches concurrently suspending first workloads executing on a first subset of a plurality of pipelines [0181, 0190, 0349] implemented on a first subset of compute units of a processing unit [0268], wherein a dependency exists between the workloads[0178, 0188-0189], e.g. “suspend one or more thread groups upon encountering a condition, wherein the one or more threads to store one or more sets of context information relating to the condition” [0349], wherein concurrently suspending the first workloads is based on the dependency [0178, 0181])
(2) (Ray teaches storing state information for the first workloads in a first memory of a plurality of memories [0111, 0180], wherein remaining memories of the plurality of memories each correspond to individual applications [0111, 0117, 0326-0327] that generate additional workloads, e.g. “geometry pipeline 2236 and media engine 2237 each generate execution threads for the thread execution resources provided” [0277])
(3) (Ray teaches resuming execution of the first workloads on the first subset of the plurality of pipelines implemented on the first subset of compute units [0181, 0190, 0266] on the basis of the stored state information, e.g. “partial preemption logic 705 of FIG. 7 may allow for TG1 823 to be dispatched for resumption of processing 839 using the previously-stored context information” [0181])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Moy with the teachings of Ray. 
Ray for the workloads of Moy.
The motivation would have been “to resume processing of the one or more thread groups upon satisfying the condition and using the one or more sets of context information” [0350 – Ray].
Regarding claim 20, Moy in view of Ray disclose the following: 
wherein suspending the first workloads comprises suspending the first workloads while at least one second workload is executing on a second subset of the plurality of pipelines implemented on a second subset of the compute units.
(Moy teaches suspending/pausing/halting the first workloads – the first workloads represent a first data value of a first thread group [Column 5, Lines 48-52; Column 6, Lines 16-21] and a second data value of a second thread group [Column 5, Lines 52-54; Column 6, Lines 21-25] comprises suspending the first workloads while at least one second workload is executing on a second subset of the plurality of pipelines implemented on a second subset of the compute units, e.g. “then operation of all pipelines (except a second pipeline) halts while another data value is launched (with the conflict-causing instruction) into the second pipeline, then operation of all pipelines (except a third pipeline) halts while another data value is launched (with the conflict-causing instruction) into the third pipeline” [Column 5, Lines 59-64])
Claim(s) 6-7 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Moy in view of Ray in view of Nalluri et al. (Pub. No. US2015/0277981 published on October 1, 2015; hereinafter Nalluri).
Regarding claims 6 and 15, Moy in view of Ray does not disclose the following: 
further comprising: 
(1)	in response to completion or suspension of the at least one fourth workload, configuring the first and second subsets of the pipelines on the basis of the state information stored in the first memory; and
(2)	resuming execution of the first and second workloads in the first and second pipelines, respectively, after configuring the first and second pipelines.  
Nonetheless, this feature would have been obvious, as evidenced by Nalluri. 
(1) (Prior art of Nalluri discloses evidence of four workloads [0011-0012], each belonging to a different context [0012, 0014]. 
Nalluri, in particular, cites “high priority contexts” representing two or more high priority contexts, and cites “low priority contexts” representing two or more high priority contexts [0014]. 
This evidence indicates four different contexts, each having a workload; and therefore four different workloads too.
Following from these points, Nalluri teaches one of the “high priority contexts” has a fourth workload [0045]. 
Consistent with this disclosure, Nalluri teaches, in response to completion or suspension of the at least one fourth workload [0045], e.g. “After the high priority context has been processed” [0045], configuring the first and second subsets of the pipelines [0026] of “paused contexts” on the basis of the state information stored in the first memory [0045], e.g. “the state and any partially completed work of the paused context are restored to the pipeline from the on-die storage 620” [0045] – the on-die storage is a memory element [0027]. 
The paused contexts represent low priority contexts for media pipelines [0026])
(2) (Nalluri teaches resuming execution of the first and second workloads [0014] in the first and second pipelines [0026], e.g. “work on the paused low priority context resumes” [0045], respectively, after configuring the first and second pipelines [0045])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Moy in view of Ray with the teachings of Nalluri. 
Nalluri to resume and restore execution of the workloads disclosed by Moy in view of Ray. 
The motivation would have been to resume work on the “paused low priority” contexts [0045 – Nalluri].
Regarding claims 7 and 16, Moy in view of Ray in view of Nalluri disclose the following: 
wherein resuming execution of the first and second workloads comprises resuming execution of the first and second workloads on a set of compute units that is the same as the set of compute units that executed the first and second workloads prior to suspension.  
(Nalluri teaches resuming execution of the first and second workloads [0043, 0045, 0082; FIG 5. Element 517; FIG. 6, Elements 618-622] comprises resuming execution of the first and second workloads [0043, 0045] on a set of compute units [0026] that is the same as the set of compute units that executed the first and second workloads prior to suspension [0041, 0045; FIG. 5, Elements 508 and 510; FIG. 6, Element 618-620]. 
FIG. 5 of Nalluri discloses the steps of resuming the first and second workloads, both workloads being mapped as low priority contexts [0041, 0043; FIG. 5].
FIG. 6 of Nalluri discloses the architecture associated resuming the first and second workloads, both workloads being mapped as low priority contexts [0045; FIG. 6])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Moy in view of Ray with the teachings of Nalluri. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the resuming step of Nalluri to execute the workloads of Moy in view of Ray.  
The motivation would have been to enable “resuming the first context after the second context has been completed” [0082 – Nalluri.
Claim(s) 8-9 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Moy in view of Ray in view of Veal et al. (Pub. No. US2014/0198116 published on July 17, 2014; hereinafter Veal).
Regarding claims 8 and 17, Moy in view of Ray does not disclose the following: 
further comprising: 
in response to powering down the processing unit, moving state information from the first memory to a second memory that retains the state information while the processing unit is powered down.  
(Veal teaches, in response to powering down the processing unit [0113-0114], e.g. “suspending into … another low power mode” [0113], moving state information from the first memory to a second memory that retains the state information, e.g. “then copies the dynamic state records into a location in NVRAM” [0115] while the processing unit is powered down [0078, 0116])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Moy in view of Ray with the teachings of Veal. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the moving feature of Veal, in response to a power-down of the processing unit of Moy in view of Ray. 
The motivation would have been to benefit from a second memory known as “NVRAM”, which is a “directly address able memory”. By using NVRAM, this enables “the computing device to enter a low power state” [0115 – Veal]. 
Regarding claims 9 and 18, Moy in view of Ray in view of Veal disclose the following: 
further comprising: 
in response to powering up the processing unit, moving state information from the second memory to the first memory.  
Veal teaches, in response to powering up the processing unit, e.g. resume the device [0115] and resume active operation [0116], moving state information from the second memory to the first memory, e.g. “processing logic copies the dynamic state records from NVRAM back into volatile memory” [0116])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Moy in view of Ray with the teachings of Veal. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply this moving feature of Veal, in response to a power-up of the processing unit of Moy in view of Ray.
The motivation would have been to resume “active operation of the NVRAM and volatile memory”, and subsequently copy the “dynamic state records from NVRAM back into volatile memory” [0116 – Veal].

Response to Amendment
Applicant’s arguments/remarks, see “REMARKS”, filed March 3, 2021, with respect to claims 1-20. Arguments have been respectfully considered Applicant’s arguments. However, these arguments are not persuasive. 
Currently, Applicant argues that Ray et al. (Pub. No. US2018/0293102 filed on April 9, 2017; hereinafter Ray) does not disclose: 
storing state information for the first and second workloads in a first memory of a plurality of memories in response to suspending the first and second workloads, wherein remaining memories of the plurality of memories correspond to individual applications that generate additional workloads.
	Here is the broadest, reasonable interpretation of the claim language:
	“state information is stored for first and second workloads in a first memory of a plurality of memories, responsive to suspension of the first and second workloads; furthermore remaining 
	Ray teaches storing state information, e.g. process elements and process states [0111] that are stored in first memory [0111] of the plurality of memories [0125], e.g. one of the “Application effective address space 482 within system memory 411 stores process elements 483” [0111], for the first and second workloads [0111] indicating “the work to be done by one of the graphics processing engines of the graphics acceleration module” [0114] or thread groups [0180], in response to suspending the first and second workloads e.g. “TG0 821 and TG1 823 are suspended” and prior to resumption “previously-stored context information 833” is accessed [0181], wherein remaining memories of the plurality of memories correspond to individual applications [0111, 0117, 0326-0327] that generate additional workloads [0277]. 
Examiner would like to state that Ray indicates that context memory is located within the address space as follows: 
“the CSRP is one of the registers 445 containing the effective address of an area in the application's address space 482 for the graphics acceleration module 446 to save and restore the context state” [0121].  
Evidence of the remaining memories is provided below: 
“space 482 within system memory 411 stores process elements 483” [0111]; each element corresponding to a different memory space of the memories
“a pointer to a memory location where the application has set up a command queue of work to be completed” [0117]
“The graphics application 2710 and operating system 2720 each execute in the system memory 2750” [0326]
“3D graphics application 2710 contains one or more shader programs including shader instructions” [0327]
Evidence of applications that generate additional workloads is provided below: 
“generate execution threads for the thread execution resources” [0277]
Supplementary citation about applications generating workloads is also given below: 
“The multi-core processor 1708 can also function as an application processor to execute software applications that can make use of the inferencing compute capability of the GPGPU 1706. For example, at least a portion of the navigation and driving logic can be implemented in software executing on the multi-core processor 1708. Such software can directly issue computational workloads to the GPGPU 1706 or the computational workloads can be issued to the multi-core processor 1708, which can offload at least a portion of those operations to the GPGPU 1706” [0243]. 
Applicant also argues that Moy et al. (Pat. No. US/6947047 issued on September 20, 2005; hereinafter Moy) in view of Ray et al. (Pub. No. US2018/0293102 filed on April 9, 2017; hereinafter Ray) at least fail to disclose or render obvious “storing state information for the first and second workloads in a first memory of a plurality of memories in response to suspending the first and second workloads, wherein remaining memories of the plurality of memories correspond to individual applications that generate additional workloads, as recited by independent claim 1– see REMARKS, Pg. 8, Last Paragraph. 
However, Examiner respectfully disagrees. 
For this claimed subject matter, Examiner further justifies the combination of using prior art Moy in view of prior art of Ray. 
To summarize, Moy discloses providing programmability for graphics processing pipelines – see TECHNICAL FIELD OF THE INVENTION. The problem identified by Moy was that there conflicts within two or more processors, while attempting to perform parallel processing through means of interleaving Moy presents two modes of execution to process pipelines of different processors: parallel processing mode and serialized mode – see Claim 1 of Moy. Within the serialized mode, one pipeline can be frozen, while another [Abstract; Column 30, Lines 40-48]. Features of Moy include a first workload, e.g. “the processor is operable either in a fixed mode (e.g., the "fixed function" mode of the FIG. 3 processor) in which it executes selected ones of predetermined operations on data, or in a programmable mode (e.g., the "program" mode of the FIG. 3 processor)” [Column 7, Lines 59-63], the first workload presented as a program [Column 5, Lines 30-32 and Lines 45-67] or group of data threads [Column 9, Lines 60-67; Column 10, Lines 1-5]. Features of a second workload can represent another instance of a program [Column 8, Lines 46-52] or “a second group of data threads (e.g., second, fifth, and eighth data threads)” [Column 9, Lines 64-66]. Features of Moy further disclose first pipeline and a second pipeline [Column 8, Lines 27-46]. Features of Moy also further disclose a second workload dependent upon the first workload - see clock cycles of execution [Column 12, Lines 13-25] for executing, in a first clock cycle, a first workload on first pipeline, then executing, in a second clock cycle, a second workload on a second pipeline [Column 12, Lines 13-25; Column 16, Lines 19-28]. 
Next, Ray discloses thread group scheduling among thread groups or workload, which each have dependency and furthermore execut to avoid dependency conflicts – see ABSTRACT. The problem identified in Ray is that solving dependency conflicts leads to performance issues when executing thread groups [0002, 0005]. The solution is to schedule workloads in accordance with thread dependency logic, in order to avoid dependency conflicts – see Claim 1 of Ray. The teachings of Ray state that workloads can be executed [0110-0111] and concurrently suspended [0178, 0188-0190, 0349]. These teachings are applicable to threads for program instructions of Moy, with Ray providing good evidence for storing state information about threads upon suspension, while running other workloads in remaining memories [0111, 0117, 0179-0181, 0277, 0326-0327]. 
Moy and Ray are arts within the same field of graphics processing, and they both disclose solutions for improving workload processing on processor pipelines, while considering scheduling conflicts and thread dependency.
One of ordinary skill would also be motivated to use this teaching of Ray for the following reason: 
“This allows for an efficient use of thread processing and scheduling and once processing relating to TG2 825 has finished 837 and if the waiting condition relating to one of the suspended threads” [0181 – Ray] – as previously stated in the section titled “Claim Rejections - 35 USC § 103” above.
As a result, Examiner maintains the claim rejections under 35 U.S.C. 103 for all independent claims and dependent claims. 
Examiner suggests that Applicant amend the claims to overcome the current rejections set forth, as well as all prior art of record. 

Conclusion  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gilles Kepnang whose telephone number is (571) 270-7417. Business hours for Examiner are Monday – Friday (8:00 AM – 5:00 PM).
If attempts to reach the Examiner by telephone are unsuccessful, please contact Lewis Bullock (571) 272-3759. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GILLES R KEPNANG/Examiner, Art Unit 2199                                                                                                                                                                                                        May 4, 2021

/KENNETH TANG/Primary Examiner, Art Unit 2199